Case: 20-60256     Document: 00515818182         Page: 1     Date Filed: 04/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 12, 2021
                                  No. 20-60256                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Jagjit Singh,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 170 071


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jagjit Singh, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from an order of an immigration judge (IJ) denying his application for asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60256     Document: 00515818182           Page: 2   Date Filed: 04/12/2021




                                    No. 20-60256


   withholding of removal, and relief under the Convention Against Torture
   (CAT). The BIA affirmed the IJ’s adverse credibility determination.
          This court generally only has the authority to review the decisions of
   the BIA but will review the ruling of the IJ when—like in this case—it affects
   the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Legal
   findings “are reviewed de novo, and factual findings are reviewed under the
   substantial evidence test, reversing only when the evidence is so compelling
   that no reasonable fact finder could fail to find the petitioner statutorily
   eligible for relief.” Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013)
   (internal quotation marks and citation omitted); see also 8 U.S.C.
   § 1252(b)(4)(B). The substantial evidence test “requires only that the
   Board’s conclusion be based upon the evidence presented and that it be
   substantially reasonable.” Id.
          A claim “which lacks veracity cannot satisfy the burdens of proof and
   persuasion necessary to establish eligibility for asylum and withholding
   relief.” Matter of M- S-, 21 I. & N. Dec. 125, 129 (BIA 1995). A credibility
   determination is a factual finding and is therefore reviewed for substantial
   evidence. Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir. 1994). The IJ may base his
   or her credibility determination on the totality of the circumstances,
   “without regard to whether an inconsistency, inaccuracy, or falsehood goes
   to the heart of the applicant’s claim[.]” 8 U.S.C.A. § 1158(b)(1)(B)(iii).
   Some factors that IJ may consider include the applicant’s demeanor, the
   “inherent plausibility” of the account, the consistency of the account
   between written and oral statements, the “internal consistency of each such
   statement[,]” and the “consistency of such statements with other evidence
   of record[.]” Id.; see Wang v. Holder, 569 F.3d 531, 537-38 (5th Cir. 2009).
          An adverse credibility determination, however, must be rational.
   Mwembie v. Gonzales, 443 F.3d 405, 413 (5th Cir. 2006). It “must be




                                         2
Case: 20-60256     Document: 00515818182          Page: 3   Date Filed: 04/12/2021




                                   No. 20-60256


   supported by specific and cogent reasons derived from the record.” Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).          An IJ’s credibility
   determination will be upheld “unless, from the totality of the circumstances,
   it is plain that no reasonable fact-finder could make such an adverse
   credibility ruling.” Wang, 569 F.3d at 538 (internal quotation marks and
   citations omitted). This court “will not reverse a credibility determination
   unless the evidence compels it.” Singh v. Sessions, 880 F.3d 220, 225 (5th
   Cir. 2018).
          Singh argues that no reasonable trier of fact could have found that he
   was not credible, listing several reasons for this argument. The BIA decision
   addressed the necessary issues, concluding ultimately that Singh was not
   credible. In total, the record does not compel a determination that Singh was
   credible, and the totality of the circumstances does not suggest that no
   reasonable factfinder could have made the adverse credibility ruling. See
   Singh, 880 F.3d at 225. This court does not substitute its judgment for that
   of the IJ or BIA with respect to factual findings based on credibility
   determinations. See Wang, 569 F.3d at 537. Because the agency’s adverse
   credibility determination is supported by substantial evidence, the petition
   for review is DENIED.




                                         3